Citation Nr: 1717967	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-442 09A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinea pedis (claimed as jungle rot of the feet).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the regional office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in November 2014; a transcript of the hearing is associated with the claims file.

This record in this matter consists solely of electronic claims files and has been reviewed. 


FINDING OF FACT

Neither tinea pedis nor jungle rot is shown by the competent evidence of record at any point during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for tinea pedis, claimed as jungle rot, are not met.  .  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

In July 2016, the Board remanded this claim in part based on outstanding VA medical center (VAMC) treatment records and private treatments, and to afford the Veteran a new examination if these records provided evidence of a foot condition during the appeal.  The outstanding VAMC records were obtained, specifically including VAMC treatment records from Dr. A.C. on a fee basis, and they did not provide any information regarding a diagnosis that would warrant a new VA examination.  As for the private treatment records, the Veteran called in August 2016 to inform VA that he only had received treatment at the VAMC.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In a correspondence dated in July 2009 prior to the February 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  All service treatment records and post service medical records have been associated with the claims file. 

The Veteran was medically evaluated in conjunction with his claim in June 2015.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluation of the Veteran, and provided sufficient information in the examination to allow the Board to render an informed decision.  The Board finds the examinations of record to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran requested and was afforded a hearing, therefore the duties to notify and assist have been met. 

Analysis

In the instant case the Veteran claims service connection for tinea pedis originally claimed as jungle rot.  

In February 1976, a VA examination revealed a foot condition resolved to mild tinea pedis.  No other VAMC treatment records to date demonstrate a diagnosis of tinea pedis.  

In June 2009, the Veteran reported at the VAMC that he had jungle rot on his feet.  He claimed service connection for jungle rot.  

In November 2014, the Veteran testified at his hearing that his feet were sore and would break out in rashes.

A June 2015 statement by Dr. A.C. noted the Veteran had an itchy rash since his service in Vietnam, and noted that his biopsies have been consistent with folliculitis and seborrheic dermatitis, although she questioned those diagnoses.

In June 2015, a VA examiner confirmed the diagnoses of folliculitis and seborrheic dermatitis.  The Veteran reported having an itchy skin rash on trunk and extremities since Vietnam.  He reported persistent itchy rash in the body and arms.  The examiner noted the Veteran had eczematous patches on sternum and mid-lower back and dry patches noted on elbows with mild scaling.  The examiner stated that medical records review showed that the Veteran did not have tinea pedis and that there is no evidence of any chronic diagnosable tinea pedis condition or disability.

VAMC records during the appeal period, including the June 2015 VA examination, are negative for any diagnosis of tinea pedis or jungle rot.  The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis or symptoms of the disability for which service connection is sought.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303 (2016).  In this case, there is no clinical evidence in the claims file diagnosing any tinea pedis or jungle rot during the appeal period.  Since the 1976 report of resolved mild tinea pedis, the medical records do not contain any indication that the Veteran still has tinea pedis, or that he had it any point during the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 294 n.3 (U.S. 2013) (finding that a determination that a diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis" is a factual finding to be made by the Board in the first instance).  While the Veteran has other skin disabilities including folliculitis and seborrheic dermatitis, these have already separately been granted service connection and thus are not currently on appeal.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). As the competent medical evidence of record does not indicate the presence of separately diagnosed tinea pedis at any time during the appeal period, the claim fails.  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board would also point out that as a distinct diagnosis of tinea pedis is not clinically demonstrated, there is no need to discuss whether such is related to service. 

In making this decision, the Board must fully consider the lay assertions of record. In this regard, a layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Vetarn reported jungle rot to the VAMC in June 2009; however this was his own report and not a diagnosis by a clinician.  See LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  While the Veteran is competent to report an itchy skin condition since service, as well as his feet being sore and having rashes, he is not competent diagnose the skin condition as tinea pedis versus dermatitis, which is already service-connected. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for tinea pedis (claimed as jungle rot of the feet), is denied.





____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


